The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 23, 2015

                                       No. 04-15-00025-CR

                                      Gerald SANDFORD,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR10422
                           Honorable Ray Olivarri, Judge Presiding


                                         ORDER

        Appellant entered into a plea bargain with the State, pursuant to which he pleaded nolo
contendere to aggravated sexual assault of a child (repeater). The trial court imposed sentence in
accordance with the agreement and signed a certificate stating this “is a plea-bargain case, and
the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant timely filed a
notice of appeal. The clerk’s record, which includes the trial court’s rule 25.2(a)(2) certification
and a written plea bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d). This court
must dismiss an appeal “if a certification that shows the defendant has the right of appeal has not
been made part of the record.” Id.

        The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.
25.2(a)(2). The record also appears to support the trial court’s certification that appellant does
not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding
that court of appeals should review clerk’s record to determine whether trial court’s certification
is accurate).

       Appellant is hereby given notice that this appeal will be dismissed pursuant to rule
25.2(d) of the Texas Rules of Appellate Procedure unless an amended certification showing that
appellant has the right to appeal is made part of the appellate record by February 23, 2015. See
TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003,
order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not
designated for publication).

        We order all appellate deadlines are suspended until further order of the court. We
further order the clerk of this court to serve copies of this order on the attorneys of record and
the court reporter.


                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court